DETAILED ACTION
This communication is in response to the application filed 1/29/21 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Loh, "Recommendation of complementary material during chat discussions," Knowledge Management & E-Learning: An International Journal 2.4 (2010) in view of Price (US 2020/0287856 A1; published Sep. 10, 2020).
Regarding claim 1, Loh discloses [a] method, comprising: 
identifying a natural-language message sent to a group of participants within a messaging platform during a chat session; (see page 389 (the system receives textual messages sent by uses when interacting in a private Web chat))
resolving a subject of the natural-language message; (see page 389 (the system identifies topics (subjects/themes/concepts) inside the messages))
determining whether there is a sufficient context for the subject; (see page 391 (the decision concerning if a concept is present or not depends on whether the vector product of the text and concepts meets a threshold))
processing an out-of-band action when there is the sufficient context; (see page 389 (the recommender module searches in the database for items to suggest))
obtaining results of the processing; and (see page 389 (the system receives the results of the recommender module)).
Although Loh teaches that the system displays the recommendations, Loh does not expressly disclose responding to the group by providing at least a portion results in a natural-language response within the chat session over the messaging platform. However, Price teaches a chatbot included in a chat group that transmits a message to the group chat and includes the results of a user query. See figure 1, paragraphs 19, 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Price to provide recommendations based on conversation topics in the web chat, at least because doing so would enable the chatbot to respond directly to users within a conversation. Price, paragraph 6.

Regarding claim 2, Loh, in view of Price, discloses the invention of claim 1 as discussed above. Loh further discloses wherein receiving further includes receiving the natural-language message through a native messaging platform interface associated with the messaging platform (see page 389 (describing a Web chat interface)).

Regarding claim 4, Loh, in view of Price, discloses the invention of claim 1 as discussed above. Loh further discloses wherein resolving further includes resolving the subject based on a topic associated with the method (see page 389 (the text mining module analyzes each message posted to the chat and the words in the message are compared against terms present in a domain ontology)).

Regarding claim 5, Loh, in view of Price, discloses the invention of claim 4 as discussed above. Loh further discloses wherein determining further includes determining that is an insufficient context based on the topic (see page 391 (the text mining method compares the vector representing the text of a message against vectors representing concepts in the ontology, the method multiplies the weights of common terms and the overall sum of these products is the degree of relation between the text and the concept, meaning the relative probability of the concept presence in the text or that the text holds the concept with a specific degree of importance)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loh and Price as applied to claim 1 above, and further in view of Smullen (US 2017/0180284 A1; published Jun. 22, 2017).
Regarding claim 3, Loh, in view of Price, discloses the invention of claim 1 as discussed above. Loh does not particularly disclose wherein receiving further includes receiving the natural-language message based on the natural-language message being tagged by a participant of the group with a messaging platform user identifier that is associated with the method. However, Smullen teaches invoking chatbots using a user identifier included in a message from a user. See Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Smullen to invoke the recommender system with a tagged user identifier, at least because doing so would enable an enterprise data source to respond directly to users. Smullen, paragraph 7. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Loh and Price as applied to claim 5 above, and further in view of McConnell (US 2018/0358006 A1; published Dec. 13, 2018).
Regarding claim 6, Loh, in view of Price, discloses the invention of claim 5 as discussed above. Loh does not specifically disclose wherein determining further includes posting a natural-language question based on the insufficient context to the group to obtain the sufficient context from at least one participant response message that is provided based on the posting of the natural-language question. However, McConnell teaches a ChatBot that poses one or more follow-up questions in response to a user query or reference. See paragraphs 26-28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of McConnell to pose a follow-up question in response to a query in the web chat, at least because doing so would allow resolving an unclear reference or context. See McConnell, paragraph 27.

Regarding claim 7, Loh, in view of Price and McConnell, discloses the invention of claim 6 as discussed above. Loh does not particularly disclose wherein posting further includes iterating the posting with additional natural-language questions until the sufficient context is resolved in a most-recent participant response message. However, McConnell teaches a ChatBot that poses one or more follow-up questions in response to a user query or reference. See paragraphs 26-28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of McConnell to pose a follow-up question in response to a query in the web chat, at least because doing so would allow resolving an unclear reference or context. See McConnell, paragraph 27.

Regarding claim 8, Loh, in view of Price and McConnell, discloses the invention of claim 7 as discussed above. Loh further discloses wherein processing further includes processing a network search using criteria identified for the topic from the natural-language message and other natural-language messages received from the participants during the chat session (see page 389 (the text mining module compares the words present in the message against terms present in a domain ontology, the identified concept is passed to the recommender module that searches in the database for items to suggest; the database is composed by a digital library containing electronic documents, web links and bibliographic references, a base of past discussions, containing historical discussions, etc.)).

Regarding claim 9, Loh, in view of Price and McConnell, discloses the invention of claim 8 as discussed above. Loh further discloses wherein obtaining further includes sorting and ranking the results based on the criteria (see page 394 (the recommendations are ranked according to the degree of relationship between the item and the concept, putting the items with greater degrees in the top; the profile-based list ranks the items according to the profile of the user; the complementary list ranks the items according to the inverse profile of the user)).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Loh and Price as applied to claim 1 above, and further in view of Cummins (US 2015/0356468 A1; published Dec. 10, 2015).
Regarding claim 10, Loh, in view of Price, discloses the invention of claim 1 as discussed above. Loh does not disclose wherein responding further includes requesting in the natural-language response that the participants vote through the chat session of the messaging platform on alternatives provided in the results. However, Cummins, paragraph 71, teaches presenting a poll in a chat setting, the poll relating to a query about dining options and displaying a result of the poll. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Cummins to poll the Web chat users on the results of the topic search, at least because doing so would enable gauging the interest of the users in a given topic. Cummins, paragraph 4.

Regarding claim 11, Loh, in view of Price and Cummins, discloses the invention of claim 10 as discussed above. Loh does not disclose tabulating vote response messages received from the participants and identifying a top selection from the alternatives that received a highest number of votes. However, Cummins, paragraph 71, teaches presenting a poll in a chat setting, the poll relating to a query about dining options and displaying a result of the poll. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Cummins to poll the Web chat users on the results of the topic search, at least because doing so would enable gauging the interest of the users in a given topic. Cummins, paragraph 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loh, Price, and Cummins as applied to claim 11 above, and further in view of Vennam (US 2019/0368949 A1; published Dec. 19, 2019).
Regarding claim 12, Loh, in view of Price and Cummins, discloses the invention of claim 11 as discussed above. Loh does not disclose wherein tabulating further includes obtaining information associated with the top selection and sending a natural-language summary message to the group during the chat session, wherein the natural-language summary message comprises a formatted and an organized version of the information. However, Vennam teaches identifying a certain type of conversation, e.g., a poll, collecting multiple responses, analyzing the responses and tallying up the results to create a summary that is communicated back to the group. See figure 4, paragraphs 35-38, 72. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Vennam to generate a summary of a poll result, at least because doing so would provide an easily understandable summary of quantitative information. Vennam, paragraph 19.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Smullen and Wu (US 2020/0159997 A1; published May 21, 2020).
Regarding claim 13, Price discloses [a] method, comprising: 
identifying a request for a dining recommendation from the natural- language message; (see paragraph 10 (the processing system identifies the intent of the conversation (e.g., the user is providing car information for chatbot to search))
performing a search based on criteria obtained from the chat session; (see paragraph 10 (the chatbot then perform the task, i.e., search, associated with the intent))
organizing results from the search into a presentation format; and (see paragraph 12 (the chatbot searches a database or website and retrieves the search results and filters the search results))
posting a natural-language response comprising at least a portion of the results in the presentation format to a group associated with the chat session using the native messaging platform interface (see paragraph 13 (the chatbot returns the search results to the user); see also figure 1, paragraphs 19, 30).
Price does not particularly disclose monitoring a native messaging platform interface for messages directed to a predefined user identifier associated with the method; identifying a chat session that directed a natural-language message to the predefined user identifier. However, Smullen teaches invoking chatbots using a user identifier included in a message from a user. See Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Smullen to invoke the recommender system with a tagged user identifier, at least because doing so would enable an enterprise data source to respond directly to users. Smullen, paragraph 7.
Although Price teaches that the chatbot can perform various searches based on the conversation, Price does not expressly disclose identifying a request for a dining recommendation. However, Wu teaches providing food recommendations via a chatbot. See, e.g., paragraph 29. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Wu to provide search options related to food, at least because doing so would enable a dialog system to provide additional information acquisition options. Price, paragraph 6.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Price, Smullen, and Wu as applied to claim 13 above, and further in view of Nedivi (US 2018/0301046 A1; published Oct. 18, 2018).
Regarding claim 14, Price, in view of Smullen and Wu, discloses the invention of claim 13 as discussed above. Price does not specifically disclose wherein organizing further includes labeling each alternative a number within the presentation format. However, Nedivi teaches a live poll interface which can be configured to display polling options including numbered options for selection by viewers. See paragraph 82. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Nedivi to present poll options by labelling each alternative a number, at least because doing so would make it easier to refer to an option in the web chat.

Regarding claim 15, Price, in view of Smullen, Wu, and Nedivi, discloses the invention of claim 14 as discussed above. Price further discloses wherein posting further includes requesting in the natural-language response that each participant in the chat session provide a vote message back to the predefined user identifier using the corresponding numbers for the alternatives (see paragraph 30 (the chatbot can use a group consensus model for addressing different requests; for example, the chatbot can poll the users when it detects different requests, the chatbot can send a summary of the requests to the users and ask the users to vote on the request the users want to pursue, the voting can be based on the count number of the users who vote for each option) (the claimed instruction by the system requesting each participant in the chat session provide a vote message back to the predefined user identifier using corresponding numbers for the alternative, comprises non-functional descriptive matter because it describes the particular content to be displayed to the users)). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Price, Smullen, Wu, and Nedivi as applied to claim 16 above, and further in view of Cummins.
Regarding claim 16, Price, in view of Smullen, Wu, and Nedivi, discloses the invention of claim 15 as discussed above. Price does not particularly disclose tabulating a total number of votes for each alternative and selecting a winning alternative based on a highest number of the votes. However, Cummins, paragraph 71, teaches presenting a poll in a chat setting, the poll relating to a query about dining options, and displaying a result of the poll. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Cummins to poll the Web chat users on the results of the topic search, at least because doing so would enable gauging the interest of the users in a given topic. Cummins, paragraph 4.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Price, Smullen, Wu, Nedivi, and Cummins as applied to claim 16 above, and further in view of Akutagawa (US 2015/0248651 A1; published Sep. 3, 2015).
Regarding claim 17, Price, in view of Smullen, Wu, Nedivi, and Cummins, discloses the invention of claim 16 as discussed above. Price does not particularly disclose wherein tabulating further includes obtaining location information, contact information, and menu information for the winning alternative from a website associated with the winning alternative. However, Akutagawa teaches providing a list of restaurant options to multiple friends to choose from, the results are tallied, and the selection with the highest score is selected. Paragraph 96. The selection process includes ranking the options (e.g., 1, 2, 3, 4, 5) and the rankings are used to calculate the final selection. Id. After a final selection is determined, directions to the selection are provided or a GPS destination is set and a route is calculated, a calendar appoint is generated, and additional information is provided such as a menu, food recommendations, and any other information. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Akutagawa to provide additional information about a winning selection in a poll amongst friends, at least because doing so would improve the quality of event planning. Akutagawa, Abstract. 

Regarding claim 18, Price, in view of Smullen, Wu, Nedivi, Cummins, and Akutagawa, discloses the invention of claim 17 as discussed above. Price does not particularly disclose providing a natural-language recommendation message to the group using the native messaging platform interface, wherein the natural-language recommendation message comprises the location information, the contact information, and a link to access the menu information directly from the website. However, Akutagawa teaches providing a list of restaurant options to multiple friends to choose from, the results are tallied, and the selection with the highest score is selected. Paragraph 96. The selection process includes ranking the options (e.g., 1, 2, 3, 4, 5) and the rankings are used to calculate the final selection. Id. After a final selection is determined, directions to the selection are provided or a GPS destination is set and a route is calculated, a calendar appoint is generated, and additional information is provided such as a menu, food recommendations, and any other information. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Akutagawa to provide additional information about a winning selection in a poll amongst friends, at least because doing so would improve the quality of event planning. Akutagawa, Abstract.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price.
Regarding claim 19, Price discloses [a] system, comprising: 
at least one server comprising a processor and a non-transitory computer-readable storage medium; (see paragraphs 15, 61)
the non-transitory computer-readable storage medium comprising executable instructions; (see paragraphs 61-62)
the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform operations comprising: (see paragraph 62)
actively participating in chat session of a messaging platform using a native messaging platform interface; (see figure 1)
identifying messages directed to group decision on a subject; (see paragraph 10 (the processing system identifies the intent of the conversation (e.g., the user is providing car information for chatbot to search))
performing out-of-band searching on criteria defined in the messages for the subject and the decision; (see paragraphs 10, 12 (the chatbot then perform the task e.g. search, associated with the intent))
obtaining results from resources searched during the out-of- band searching; (see paragraph 12 (chat bot obtains results))
filtering and organizing the results as summary results based on the criteria; and (see paragraph 12 (the chatbot can perform filtering on the results))
sending a response message comprising the summary results to the group using the native messaging platform interface (see figure 1, paragraphs 19, 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Price as applied to claim 19 above, and further in view of Nedivi, Cummins, and Akutagawa.
Regarding claim 20, Price discloses the invention of claim 19 as discussed above. Price does not particularly disclose wherein the executable instructions associated with the sending further comprise: labeling each alternative in the summary results with a number. However, Nedivi teaches a live poll interface which can be configured to display polling options including numbered options for selection by viewers. See paragraph 82. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Nedivi to present poll options by labelling each alternative a number, at least because doing so would make it easier to refer to an option in the web chat.
Price further discloses requesting within the response message that each participant of the group respond in the chat session with a vote corresponding to the numbers labeled with the alternatives; (see paragraph 30 (the chatbot can use a group consensus model for addressing different requests; for example, the chatbot can poll the users when it detects different requests, the chatbot can send a summary of the requests to the users and ask the users to vote on the request the users want to pursue, the voting can be based on the count number of the users who vote for each option) (the claimed instruction by the system requesting each participant in the chat session provide a vote message back to the predefined user identifier using corresponding numbers for the alternative, comprises non-functional descriptive matter because it describes the particular content to be displayed to the users).
Price does not disclose tabulating the votes received in the response messages; identifying a winning alternative based on a highest number of votes. However, Cummins, paragraph 71, teaches presenting a poll in a chat setting, the poll relating to a query about dining options, and displaying a result of the poll. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loh to incorporate the teachings of Cummins to poll the Web chat users on the results of the topic search, at least because doing so would enable gauging the interest of the users in a given topic. Cummins, paragraph 4.
Price does not particularly disclose accessing a website associated with the winning alternative and obtaining location information, contact information, and menu information; and sending the location information, the contact information, and a link to the menu information on the website to the group using the native messaging platform interface as detailed information associated with the winning alternative. However, Akutagawa teaches providing a list of restaurant options to multiple friends to choose from, the results are tallied, and the selection with the highest score is selected. Paragraph 96. The selection process includes ranking the options (e.g., 1, 2, 3, 4, 5) and the rankings are used to calculate the final selection. Id. After a final selection is determined, directions to the selection are provided or a GPS destination is set and a route is calculated, a calendar appoint is generated, and additional information is provided such as a menu, food recommendations, and any other information. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price to incorporate the teachings of Akutagawa to provide additional information about a winning selection in a poll amongst friends, at least because doing so would improve the quality of event planning. Akutagawa, Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178